Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-10-2005

Interfaith Comm Orgn v. Honeywell Intl
Precedential or Non-Precedential: Precedential

Docket No. 04-3702




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Interfaith Comm Orgn v. Honeywell Intl" (2005). 2005 Decisions. Paper 182.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/182


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                No. 04-3702


 INTERFAITH COMMUNITY ORGANIZATION;
LAWRENCE BAKER; MARTHA WEBB HERRING;
 MARGARET WEBB; REV. WINSTON CLARKE;
          MARGARITA NAVAS

                     v.

   HONEYWELL INTERNATIONAL, INC.
  formerly known as ALLIEDSIGNAL, INC.;
  RONED REALTY OF JERSEY CITY, INC.;
  RONED REALTY OF UNION CITY, INC.;
  W.R. GRACE & COMPANY; ECARG, INC.;
             W.R. GRACE, LTD.

  W.R. GRACE & COMPANY; ECARG, INC.;
           W.R. GRACE, LTD.,

          Defendants/Third-Party Plaintiffs

                     v.

      HELLER-JERSEY CITY, L.L.C.;
         HOME DEPOT, U.S.A.;
   SEAMAN FURNITURE COMPANY, INC.,

              Third-Party Defendants

    HACKENSACK RIVERKEEPER, INC.;
         WILLIAM SHEEHAN

                     v.

    HONEYWELL INTERNATIONAL, INC.
        f/k/a ALLIEDSIGNAL, INC.;
   RONED REALTY OF JERSEY CITY, INC.;
                       RONED REALTY OF UNION CITY, INC.;
                               W.R. GRACE, LTD.

                               Honeywell International, Inc.,

                                                  Appellant


                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Nos. 95-cv-02097 & 00-cv-01451)
                     District Judge: Honorable Dennis M. Cavanaugh




                                   Argued June 30, 2005

              Before: RENDELL, BARRY, and BECKER, Circuit Judges.

                             ___________________________

                             ORDER AMENDING OPINION

                             ___________________________


The opinion filed on October 19, 2005 is amended as follows:

1. On page 6, in the second paragraph, line 4, after “NJDEP” delete “filed suit against
AlliedSignal seeking to force the company to take action.” and insert “pursued an
administrative action and entered an Administrative Consent Order (ACO) in 1993. ICO
v. Allied Signal, 928 F. Supp. 1339, 1343-1344 (D.N.J. 1996).”

2. On page 6, at the end of the second paragraph, delete “the site” and add “a total of
eighteen sites listed in the ACO including this site. Id. at 1344.”

3. On page 6, in the first full paragraph, line 11, replace “two” with “three”.
                           BY THE COURT:

                           /s/ Edward R. Becker
                           _________________________
                           Circuit Judge
DATED: November 10, 2005